

Exhibit 10.2




AMENDMENT NO. 3 TO THE SERVICING AGREEMENT


This Amendment No. 3 to the Servicing Agreement (the “Amendment No. 3”) is made
and entered into this 13th day of June, 2014 (the “Amendment Effective Date”) by
and between MetaBank, dba Meta Payment Systems (“Bank”) and Blackhawk Network,
Inc. (“Servicer”). Capitalized terms used herein but not otherwise defined in
this Amendment shall have the meaning assigned to them in the Agreement (as
hereinafter defined and as amended herein).


RECITALS


WHEREAS. Servicer and Bank are parties to that certain Servicing Agreement dated
March 30, 2012, as amended to date (the “Agreement”).


WHEREAS, the Parties desire to amend the Agreement as more fully set forth
below.


NOW, THEREFORE, each of the Parties, for good and valuable consideration
exchanged and intending to be legally bound hereby mutually agree as follows:


1.     The following definitions shall be added to Section 1.1:


“[***]” shall have the meaning set forth in Section II(f) of Schedule A to this
Agreement.


“[***]” means, with respect to any month, the [***] multiplied by the average
monthly Program deposits for that month.


“[***]”·means, for any month, [***] of the amount by which the Federal Funds
rate on the last business day of that month exceeds [***]. As an example, if the
Federal Funds rate were 1.5% on the last business day of January 2015, the
earnings rate for that month would be [***]. The [***] will not be less than
zero.


“[***]” means an amount equal to the Federal Funds rate multiplied by the
average monthly Program deposits.


“[***]” shall have the meaning set forth in Section II(b) of Schedule A to this
Agreement.


“[***]” shall have the meaning set forth in Section II(b) of Schedule A to this
Agreement.


“[***]” shall have the meaning set forth in Section II(f) of Schedule A to this
Agreement.


“[***]” means the period of time between November, 2008, and twenty four (24)
months prior to the calculation of each monthly RBD.


“[***]” shall have the meaning set forth in Section II(b) of Schedule A to this
Agreement.


2.     The first sentence of Section 9.1 is hereby deleted in its entirety and
replaced with the following:


“The term of this Agreement shall commence on the Effective Date and continue
until [***] (the “Initial Term”) unless terminated earlier as provided below."



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
1

--------------------------------------------------------------------------------





3.    Section II(b) of Schedule A to the Agreement is hereby deleted in its
entirely and replaced with the following:


“(b)    [***]


4.    Section II(c) of Schedule A to the Agreement is hereby deleted in its
entirety and replaced with “Intentionally Deleted”. Any [***] that may have been
or would have been owed by Bank to Servicer pursuant to the terms of the deleted
Section II(c) of Schedule A are hereby waived by Servicer.


5.     Section II(d) of Schedule A is hereby deleted in its entirety and
replaced with the following:


“[***]”


6.    The following shall be added as Section II(f) of Schedule A to the
Agreement:


“(f)     [***]


(i)
[***]



(ii)
[***]



(iii)
[***]



(iv)
[***]



(v)
[***]



7.    This Amendment shall be binding upon and inure to the benefit of the
Parties hereto. The terms and provisions of the Agreement shall remain in full
force and effect, except as expressly amended pursuant to this Amendment. This
Amendment may be executed in two or more counterparts, each of which shall for
all purposes be deemed to be an original and all of which shall constitute the
same instrument. Counterpart signature pages to this Amendment transmitted by
facsimile transmission, by electronic mail in portable document format (“.pdf”)
form, or by any other electronic means intended to preserve the original graphic
and pictorial appearance of a document, will have the same effect as physical
delivery of the paper document bearing an original signature.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Amendment No. 3 is executed by the parties’ authorized
officers or representatives and shall be effective as of the Amendment Effective
Date first above written.


Blackhawk Network, Inc.
 
MetaBank, dba Meta Payment Systems
By:
 /s/ Jerry Ulrich    
 
By:
/s/ Brad Hanson    
Name:
 Jerry Ulrich    
 
Name:
Brad Hanson    
Title:     
CFO
 
Title:     
President
Date:
6/13/14    
 
Date:
6/13/2014    




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
3